DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
To facilitate and expedite prosecution, the Examiner called Applicant Sungyong In (Reg. No. 51,834), who is both a named inventor/applicant and the attorney handling the instant application, on June 15, 2021.  The below restriction requirement among the groups of claimed inventions was discussed.  Applicant requested a day to consider the restriction, and would contact the Examiner accordingly.
On June 16, 2021, participants held an additional conversation. Therein, Applicant requested that the entirety of the claims be examined. The Examiner indicated that the claims appear properly restrictable and would mail an action to such effect.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I. Applicant’s first “example embodiment” of an energy harvesting system for a transportation vehicle, according to Figures 3A, 3B (see, e.g., [0044-0045]) and including Claims 1, 4; drawn to an energy harvesting system including a plurality of turbines, each with a pair of blades, and each driving first and second alternators.
Species II. Applicant’s second “example embodiment”, according to Figures 4B-5 (see, e.g., [0053]) and including Claims 5-8; drawn to an energy harvesting system including a plurality of turbines, each actuating a triboelectric sheet.
Species III. Applicant’s third “example embodiment”, according to Figures 6-7E (see, e.g., [0058]) and including Claims 9-10; drawn to an energy harvesting system including a plurality of generator rods driven by vortex induced vibrations.
Species IV. Applicant’s fourth or “another embodiment”, according to Figures 8A-10B (see, e.g., [0063-0068]) and including Claims 11-15; drawn to an energy harvesting system including a support rod and a piezoelectric sheet.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim appears to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a transportation vehicle including a Venturi system and energy harvesting systems, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, at least, US 2009/0200089 A1 to Friedmann (see, e.g., Written Opinion of the International Searching Authority for PCT/US2018/055781, submitted by Applicant on 11/17/2019); as well as, e.g., US 8,757,300 B2 to Samuel; US 8,434,574 B1 to York et al.; US 8,220,569 B2 to Hassan; US 7,810,589 B2 to Frierman; and US 6,882,059 B1 to DePaoli.

A telephone call was made to Sungyong In (Reg. No. 51,834) on June 15, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner S. Mikailoff whose telephone number is (571) 270-7894.  The examiner can normally be reached during the hours of 10:00am – 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS C PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
June 16, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832